Citation Nr: 1228033	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-26 133	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral joint syndrome.  

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988, and from October 1990 to August 1991. 

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2011, the Board remanded the claim for further development.  The requested development has been substantially complied with and the claim is ready for appellate review.

By rating action of April 2012, a separate 10 percent rating was assigned for instability of the right knee.  There has been no disagreement with that action, and the matter on appeal as to the instant issue concerns a rating based on motion of the right knee.

As will be discussed below, while not certified to the Board, the TDIU issue has been considered as raised and in need of initial consideration by the RO.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Patellofemoral joint syndrome of the right knee is manifested by remaining functional flexion that is greater than 45 degrees.  Limitation of extension has not been shown.



CONCLUSION OF LAW

Patellofemoral joint syndrome of the right knee (limitation of flexion) is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014-5260 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA letter sent to the Veteran in January 2007, the RO generally informed the Veteran of the evidence necessary to substantiate his claim for an increased rating and his and VA's responsibilities in claims development.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his attorney on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2011). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and that a uniform rating is warranted. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 . 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59. 

The appellant's chondromalacia patella of the right knee is rated under Diagnostic Codes 5099-5014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5014 provides osteomalacia should be rated on limitation of motion of affected parts, as degenerative arthritis. 

Under DC 5260, limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5261, limitation of extension is rated 50 percent, when to 45 degrees; 40 percent, when to 30 degrees; 30 percent, when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent, when to 5 degrees.  38 C.F.R. § 4.71a. 

The Board notes that separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See, e.g. 38 C.F.R. § 4.14 (2011); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  In VAOPGCPREC 23-97, VA's General Counsel  held that a Veteran who has arthritis and instability in his knee might receive separate ratings under Codes 5003 and 5257.  (July 1, 1997).  However, in a subsequent opinion, General Counsel  held that separate ratings are only warranted in these types of cases when the veteran has limitation of motion in his knee to at least meet the criteria for a zero-percent rating under Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing he experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98. 

The appellant has appealed the assignment of a 10 percent rating for patellofemoral joint syndrome of the right knee.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is also consistent with flexion limited to 45 degrees.  To warrant a higher rating the evidence must show the functional equivalent of flexion limited to 30 degrees.  See DeLuca, supra.  Separate evaluations may also be assigned for instability/subluxation or a compensable limitation of extension.  As note, in a rating decision of April 2012, the RO granted service connection for instability of the right knee.  

During the October 2007 VA examination the Veteran reported pain on both knees while walking and standing which had lasted for three weeks.  He reported pain of a level of 6 out of 10 deep in the right knee but particularly along the medial patellofemoral joint line flaring to a level of 8 out of 10 when walking one fourth of a mile of with stooping of driving.  He reported stiffness on the right knee, particularly after walking for one fourth of a mile or climbing stairs.  He reported weakness of the knees especially when descending stairs.  He reported instability and the knee giving way.  He denied recurrent subluxation or dislocation.  He reportedly used an ace wrap continuously but did not use a brace, crutch or walker.  He reported that the pain on his right knee forced him to leave his job two months ago as he was unable to stand the extended period required on that job.  

Physical examination showed there was swelling of the right knee due to a small joint effusion.  There was tenderness along the patellofemoral joint line.  There was crepitus with attempting to do deep knee bends.  There was no spasm.  There was increased fatigue after two deep knee bends.  There was weakness with strength of flexion being 4/5 before repetitive motion and 3/5 after repetitive exercise.  There was no heat or redness.  The anterior and posterior cruciate ligaments were stable.  McMurray and Lachman signs were negative.  There was crepitus along the medial patellofemoral joint line when checking for Lachman and McMurray signs.  There was a limp protecting the right knee.  Range of motion was flexion to 110 degrees actively, and to 130 degrees passively with reported flare of pain of 8 out of 10 along the medial patellofemoral joint line between active and passive ranges of motion.  He was able to do only two deep knee bends due to pain and weakness.  Ranges of motion did not change after repetitive motion.  He reported increased fatigability and incoordination.  Incoordination was noted in that his limp increased slightly after repetitive motion exercise.  He endorsed increased weakness, pain, fatigability, and incoordination after repetitive motion exercise,.  The examiner stated it would be speculative to determine the range of motion after repetitive use.  

VA treatment records of January 2008 note the Veteran reported increased pain on the right knee aggravated by prolonged standing and walking, and squatting.  Physical therapy records of August and October 2008 show ranges of motion was normal in all spheres.  Strength was 5/5 in flexion and extension.  

At the October 2011 VA examination, the Veteran reported weekly flare-ups lasting a day precipitated by weather, squatting, kneeling, climbing steps or standing more than a few minutes which are alleviated by rest and medicines.  During flare-ups, he reported he needs to get off the leg.  Ranges of motion were flexion to 90 degrees with pain at 40 degrees; there were zero degrees of hyperextension.  Ranges of motion did not change after repetitive use.  It was noted the Veteran had weakened movement, excess fatigability, pain on movement and swelling.  There was tenderness to palpation.  Muscle strength was 5/5 on flexion and extension.  Lachman's and posterior drawer tests were normal.  There was medial lateral instability of 1+ millimeters.  There was no evidence of subluxation or dislocation.  It was noted he had a meniscal tear, and frequent episodes of joint locking, pain and effusion.  He uses a brace and cane for ambulation.  It was noted the Veteran had arthritis of the right knee.

Based on the evidence presented, the Board finds that the more probative evidence shows that the appellant's right knee disability is no more than 10 percent disabling.  In this regard, at most, the evidence shows flexion of the right knee limited to 90 degrees, with pain starting at 40 degrees.  Although there was increased pain, weakness and fatigability with repeated flexion of the knee, neither the lay or medical evidence demonstrates the functional equivalent of limitation of flexion to 30 degrees.  We find that the more probative evidence, which consists of the clinical evaluations, demonstrate that the appellant retains significant functional use.  Although he has right knee pain, we find that the more probative evidence is devoid of a showing that any Deluca factor effectively limits flexion to 30 degrees. 

Moreover, the evidence is devoid of a showing of ankylosis (DC 5256), dislocated or removed cartilage (5258 and 5259), and/ or impairment of the tibia and fibula (5262).  As such, the codes noted above are not applicable.  The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, the appeal is denied. 

Extraschedular consideration 

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of his disability, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order. 


ORDER

A rating higher than 10 percent disabling for patellofemoral joint syndrome of the right knee is denied. 


REMAND

The record shows that at his October 2007 VA examination, the Veteran asserted that he had to leave his job due to his service connected right knee disability.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and needs initial RO review. 

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran. 38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran has been granted a 10 percent disability rating for patellofemoral joint syndrome of the right knee and a 10 percent disability rating for instability of the right knee.  The Veteran does not currently meet the percentage criteria of 38 C.F.R. § 4.16(a) (2011). 

However, even if the Veteran does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a), if his service-connected disabilities nevertheless prohibit him from obtaining and sustaining gainful employment, a TDIU rating may still be assigned if her service-connected disabilities prevent him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(b) (2011).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration of all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). 

Accordingly, the case is REMANDED for the following action:

Adjudicate the TDIU issue.  If the decision is adverse to the Veteran, issue a statement of the case to the Veteran and his representative and allow the applicable time for filling of a substantive appeal.  Failure to do so will terminate the claim.  They should have a reasonable opportunity to respond thereto.  Then, return the case to the Board if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


